Exhibit 10.11

ALLONGE TO PROMISSORY NOTE

 

PAYOR:      Bob O’Leary Health Food Distributor Co., Inc. and Dynamic Marketing
I, Inc. (collectively, the “Borrower”) PAYEE:      Wachovia Bank, National
Association (“Bank”) DATE OF NOTE:      October 12, 2007

ORIGINAL MAXIMUM

PRINCIPAL AMOUNT:

     $4,000,000

CURRENT MAXIMUM

PRINCIPAL AMOUNT:

     $2,500,000

BACKGROUND

A.        The Bank is the holder of a certain Promissory Note, dated October 12,
2007 executed by the Borrower and delivered to the Bank in the original maximum
principal amount of $4,000,000 and the current maximum principal amount of
$2,500,000 (as amended from time to time, the “Note”).

B.        The Bank has agreed, upon the request of the Borrower and subject to
the satisfaction of certain other terms and conditions, to extend the maturity
date of the Note.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Borrower and the Bank agree as follows:

1.        This Allonge shall be and remain attached to and shall constitute an
integral part of the Note from and after the date hereof.

2.        All references in the Note to the term “Note” shall mean the Note as
amended by this Allonge.

3.        The paragraph of the Note entitled “INTEREST RATE” is amended and
restated in its entirety to read as follows:

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note at the Prime Rate plus two percent (2%). “Prime Rate” shall mean the
floating annual rate of interest that is designated from time to time by the
Bank as the “Prime Rate” and is used by the Bank as a reference based with
respect to interest rates charged to borrowers. The determination and statement
of the Prime Rate shall not in any way preclude the Bank from making loans to
other borrowers at rates which are higher or lower than the Prime Rate.



--------------------------------------------------------------------------------

4.        The paragraph of the Note entitled “REPAYMENT TERMS” is amended and
restated in its entirety to read as follows:

REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on November 20, 2007, and
continuing on the same day of each month thereafter until fully paid. In any
event, all principal and accrued interest shall be due and payable on
December 31, 2008.

5.        This Allonge shall be an amendment to, but not a cancellation or
satisfaction of, the Note.

6.        This Allonge and all documents comprising or relating to this Allonge
shall be construed in accordance with and governed by the internal laws of the
Commonwealth of Pennsylvania without reference to conflict of laws principles.

7.        This Allonge and all documents referred to in, comprising or relating
to this Allonge, constitute the sole agreement of the parties with respect to
the subject matter hereof and thereof and supersede all oral negotiations and
prior writings with respect to the subject matter hereof and thereof.

8.        Any provision in this Allonge that is held to be inoperative,
unenforceable, voidable, or invalid in any jurisdiction shall, as to that
jurisdiction, be ineffective, unenforceable, void or invalid without affecting
the remaining provisions in any other jurisdiction, and to this end the
provisions of this Allonge are declared to be severable.

9.        EXCEPT AS MODIFIED HEREBY, ALL OF THE TERMS AND PROVISIONS OF THE
NOTE, INCLUDING, WITHOUT LIMITATION, THE CONFESSION OF JUDGMENT PROVISIONS
CONTAINED THEREIN, ARE HEREBY RATIFIED AND CONFIRMED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Allonge to Promissory Note has been executed by the
duly authorized officers of the undersigned as of August 28, 2008.

 

WITNESS:     BOB O’LEARY HEALTH FOOD DISTRIBUTOR CO., INC.

LOGO [g34193ex10_11apg003.jpg]

    By:  

LOGO [g34193ex10_11cpg003.jpg]

Name:       Name:   LOGO [g34193ex10_11fpg003.jpg]       Title:   LOGO
[g34193ex10_11gpg003.jpg] WITNESS:     DYNAMIC MARKETING, INC.

LOGO [g34193ex10_11bpg003.jpg]

    By:  

LOGO [g34193ex10_11dpg003.jpg]

Name:       Name:   LOGO [g34193ex10_11hpg003.jpg]       Title:   LOGO
[g34193ex10_11ipg003.jpg]     WACHOVIA BANK, NATIONAL ASSOCIATION     By:  

LOGO [g34193ex10_11epg003.jpg]

      Name:   LOGO [g34193ex10_11jpg003.jpg]       Title:   LOGO
[g34193ex10_11kpg003.jpg]